Exhibit 10.37

 

Amended and Restated Non-Employee Director Compensation Policy

 

The purpose of this Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”) of Primo Water Corporation, a Delaware corporation (the
“Company”), is to provide a total compensation package to the non-employee
members of the Board of Directors of the Company (the “Board”) that enables the
Company to attract and retain, on a long-term basis, highly qualified directors
who are not employees or officers of the Company or its subsidiaries. In
furtherance of this purpose, all non-employee directors of the Company shall be
paid compensation for services provided to the Company as set forth below:

 

A.

Initial Compensation

 

Upon his or her initial election or appointment to the Board, each new
non-employee director shall be granted restricted stock units (“RSUs”) having a
value equal to 150% of the Total Annual Retainer (as defined below) in effect at
the time of such director’s election or appointment, with the number of RSUs to
be issued being determined based on the closing sale price of the Company’s
common stock on the date of grant. Such RSUs shall vest in three equal annual
installments beginning on the first anniversary of the date of grant. If a
director ceases to serve as a director before all such RSUs are fully vested due
to death, or if there is a Change of Control (as defined in the Amended and
Restated Primo Water Corporation 2010 Omnibus Long-Term Incentive Plan (the
“Omnibus Plan”)) prior to such vesting, then such RSUs shall become fully vested
as of the date of such death or Change of Control, as applicable. If the
director ceases to serve on the Board for any reason other than death, any RSUs
granted under this Paragraph A that are not then vested shall be forfeited as of
the date of such cessation of services.

 

B.

Annual Compensation

 

 

1.

Annual Cash Compensation. Each non-employee director shall be paid annual cash
compensation as follows:

 

 

(a)

Annual Cash Retainer for each Non-Employee Director (the “Annual Cash
Retainer”): 25% of the Total Annual Retainer then in effect (which, for purposes
of the compensation payable in respect of the period between the Annual Meetings
of the Stockholders, beginning with the first Annual Meeting of the Stockholders
after the Effective Date, shall equal $25,000). The Chairman of the Board (if
such Chairman is an independent director) or the Lead Independent Director (if
there is no independent Chairman of the Board) will be paid annually an
additional $15,000 in cash, which shall be included in such director’s Annual
Cash Retainer.

 

 

(b)

Cash Compensation Payable for each Committee Chairperson (the “Committee Chair
Compensation”):

 

●     Audit Committee: $15,000

●     Compensation Committee: $10,000

●     Each Other Standing Committee: $5,000

 

 

--------------------------------------------------------------------------------

 

 

The Board will use commercially reasonable efforts to evaluate the Committee
Chair Compensation payable under this Policy every three to five years following
adoption of this Policy.

 

 

(c)

Cash Compensation Payable for each Committee Member (other than the Committee
Chair) (the “Committee Membership Compensation” and, together with the Annual
Cash Retainer and Committee Chair Compensation, the “Cash Compensation”):

 

●     Audit Committee: $7,500

●     Compensation Committee: $5,000

●     Each Other Standing Committee: $2,500

 

All Committee Membership Compensation shall be conditioned upon attendance by
such director at 75% or more of the applicable Committee’s meetings in respect
of the year for which such compensation is being paid.

 

The Board will use commercially reasonable efforts to evaluate the Committee
Membership Compensation payable under this Policy every three to five years
following adoption of this Policy.

 

 

(d)

Payment of Cash Compensation: If a director elects Option 1 (as defined in
Section C below), such director shall receive a one-time payment of the Cash
Compensation earned that year in cash within 30 days of the date of the Annual
Meeting of Stockholders immediately following the year in which such Cash
Compensation was earned. If a director elects Option 2 (as defined in Section C
below), such director shall receive a one-time grant of RSUs with a value equal
to the amount of such Cash Compensation, with the number of RSUs to be issued
being determined based on the closing price of the Company’s common stock on the
date of the Annual Meeting of Stockholders that preceded the grant date of such
RSUs.

 

 

2.

Annual Equity Compensation. Each non-employee director shall be granted a number
of RSUs having a value equal to 75% of the Total Annual Retainer (which for
purposes of the compensation payable in respect of the period between the Annual
Meetings of the Stockholders beginning with the first Annual Meeting of the
Stockholders after the Effective Date, shall equal $75,000), with the number of
RSUs to be issued being determined based on the closing price of the Company’s
common stock on the date of the Annual Meeting of Stockholders that preceded the
grant date of such RSUs (the “Annual Equity Retainer” and, together with the
Annual Cash Retainer, the “Total Annual Retainer”).

 

- 2 -

--------------------------------------------------------------------------------

 

 

C.

Cash vs. Equity Elections

 

Each director, no later than two business days prior to the Annual Meeting of
Stockholders (or, if appointed otherwise than at an Annual Meeting of
Stockholders, within 30 days of such appointment), shall elect in writing (email
shall be sufficient for this purpose) for his or her Cash Compensation for the
period between the date of such Annual Meeting of Stockholders and the date of
the next following Annual Meeting of Stockholders to be paid either: (1) 100% in
cash (“Option 1”) or (2) 100% in equity (“Option 2”). Such election shall be
irrevocable and shall remain in place until the next Annual Meeting of
Stockholders. If a director fails to make a timely election, the director will
be deemed to have elected Option 1 and will be paid 100% in cash for the year in
question.

 

In the event of a Change of Control (as defined in the Omnibus Plan), any unpaid
board Cash Compensation that has accrued through the date of consummation of the
Change of Control shall be paid in cash on the date of such consummation.

 

If a non-employee director elects Option 1, such director shall receive a lump
sum cash payment, based on the aggregate fees payable in cash under this Policy,
within 14 days of the Annual Meeting of Stockholders immediately following the
year for which such compensation is payable.

 

If a non-employee director elects Option 2, such director shall be granted RSUs
in a single grant, based on the aggregate fees payable for Board and Committee
meetings attended during the year, on the date of the next following Annual
Meeting of Stockholders, with the number of RSUs to be issued being determined
based on the closing price of the Company’s common stock on the date of the
immediately preceding Annual Meeting of Stockholders, and such RSUs shall vest
in full immediately upon grant.

 

If a non-employee director who elected Option 2 resigns before the next Annual
Meeting of Stockholders at which such director would have received Cash
Compensation under this Policy, such non-employee director shall be granted
fully vested RSUs, based on the aggregate fees payable for Board and Committee
meetings attended prior to the date of resignation, on the third business day
following the date of such resignation, with the number of RSUs to be issued
being determined based on the closing price of the Company’s common stock on the
date of the Annual Meeting of Stockholders immediately preceding such
resignation.

 

D.

Partial-Year Compensation

 

If a non-employee director is appointed to the Board other than on the date of
an Annual Meeting of Stockholders, such director’s Total Annual Retainer shall
be prorated by multiplying (i) the Total Annual Retainer then in effect at such
director’s appointment by (ii) a fraction, (a) the numerator of which shall
equal (1) 365 minus (2) the number of calendar days since the immediately
preceding Annual Meeting of Stockholders and (b) the denominator of which shall
be 365. The number of RSUs to be issued pursuant to this paragraph shall be
determined based on the closing price of the Company’s common stock on the date
of such director’s appointment and shall vest on the date of the next Annual
Meeting of Stockholders.

 

- 3 -

--------------------------------------------------------------------------------

 

 

E.

Additional Terms

 

The Board encourages all non-employee directors appointed or elected to the
Board following adoption of this Policy, within two years of each such
director’s appointment, to acquire at least $50,000 in shares of the Company’s
common stock, whether by application of the first $50,000 earned by such
director under the Annual Cash Retainer or otherwise, to further align the
interests of such director and the Company’s stockholders.

 

All equity awards under this Policy shall be made under and pursuant to the
Omnibus Plan. Each non-employee director may not sell, transfer or otherwise
dispose of any RSUs awarded under this policy until they become vested.

 

The compensation described in this Policy is in addition to the reimbursement by
the Company of all out-of-pocket expenses incurred by the non-employee directors
in attendance of Board and Committee meetings.

 

 This Amended and Restated Non-Employee Director Compensation Policy amends,
restates and supersedes in all respects the Non-Employee Director Compensation
Policy originally effective as of May 3, 2018.

 

 

 

Effective Date: February 28, 2019

 

 

- 4 -